DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Response to Amendment

The Amendments filed 10/27/2021 responsive to the Office Action filed 06/30/2021 and the Advisory action filed 10/08/2021 has been entered. Claims 1, 4 and 14 have been amended. Claims 8, 9 and 13 are previously canceled. Claims 16-21 maintain withdrawn. Claims 1-7, 10-12 and 14-21 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments page 8 filed 10/27/2021, with respect to the rejection of claim 1 under 112(b) rejection have been fully considered and Examiner understands that Applicant has withdrawn the Applicant’s argument filed 05/11/2021 (page 10). Claim 1 has been amended to clarify the dimension in line 18 to refer the sphericity of the molding compound particles, thus, the rejection of claim 1 under 112(b) has been withdrawn and the rejection of claim 1 under 103 has been amended.
Applicant’s arguments, see Amendments page 8 filed 10/27/2021, with respect to the rejection of claim 4 under 112(b) rejection have been fully considered and Claim 4 has been amended to address the indefiniteness. Thus, the rejection of claim 4 under 112(b) has been withdrawn.
Applicant’s arguments, see Amendments page 8 filed 10/27/2021, with respect to the rejection of claim 14 under 112(b) rejection have been fully considered and Claim 14 has been amended to address the indefiniteness. Thus, the rejection of claim 14 under 112(b) has been withdrawn.
Applicant’s arguments, see Amendments pages 8-11 filed 10/27/2021, with respect to the rejection of claim 1 under 103 rejection have been fully considered but are not persuasive. 
Applicant argues that “As can be seen (Fig. 1), the granulated particle of Nakamura et al. is not a ball, and thus does not have a continuously curved outer surface, as recited in claim 1. Moreover, as can be seen below, the granulated particle 

These arguments are found to be unpersuasive because:
Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a ball) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Applicant’s assertion that “the granulated particle of Nakamura et al. does not have a continuously curved outer surface” merely based on Nakamura’s Fig. 1 is not persuasive because Nakamura’s granulated particle in Fig. 1 is not at least a cube and fully shows the continuously curved outer surface in Fig. 1. Even not just based on the Fig. 1, Nakamura teaches a high sphericity and a spherical shape (Pa [0095]), thus 
Nakamura further teaches that the metal particles 2 are collected in the form of a particle as a whole by interposing a binder 3 between the metal particles 2, that is, the granulated particle 1 includes the plurality of metal particles 2 and the binder 3 which binds the metal particles 2 to one another (Pa [0047]-[0048]), thus Nakamura teaches that the granulated particle 1 does have a binder 3 and particles 2 homogenously distributed throughout the granulated particle 1. 
Furthermore, Nakamura teaches melting at least part of the binder 3 contained in the temporary particles (Pa [0095]), thus the binder 3 interposed between the metal particles 2 in the granulated particle 1 would not be removed. Therefore, the applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites the limitation “the spherical agglomerates are sprayed into a liquid in which the binder is insoluble after the step of spray drying the suspension, wherein the liquid cools the spherical agglomerates”. It fails to comply with the written description requirement since the written description merely discloses that “In a conceivable embodiment, the spray process is carried out such that the suspension is sprayed into a liquid in which the binder is insoluble, with the liquid preferably being water. This brings along the advantage that the molding compound particles formed by the spray process and thus also the binder are cooled and an improved mechanical stability is thereby obtained.” (page 6 lines 3-7) but does not disclose that the spherical agglomerates which include no solvent are sprayed into a liquid after spray drying.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2018/0147627) in view of Benjamin et al. (US 4,397,889). Additional supporting evidences provided herewith by Ido et al. (US 2016/0288205) and “Ethanol” on Wikipedia (https://en.wikipedia.org/wiki/ Ethanol, 2016) (All of record).

With respect to claim 1, Nakamura teaches a method of manufacturing thermoplastic molding compound powder (“a method for producing a powder for energy beam sintering”, Pa [0086]) that consists of or comprises spherical molding compound particles (“a plurality of granulated particles 1”, Pa [0047]; “the granulated particles 1 which have high sphericity”, Pa [0095]; “according to the spray drying method, temporary particles having high sphericity are obtained, and therefore, also as the 
wherein the binder furthermore has a plasticizer (“higher fatty acid esters”, Pa [0071]; Ido (US 2016/0288205), as an additional supporting evidence, teaches use of fatty substances in composition for sintered metal body (Pa [0029]) and hydroxybenzoic acid esters as one example of fatty substances taught by Ido (Pa [0031]) is a material used as a plasticizer in the instant specification (page 5, line 1)) soluble in the solvent (“Among these, …a mixture of two or more types is used.”, Pa [0071]), 
with the method comprising the step of spray drying the suspension to form spherical agglomerates (“a spray drying device for producing the powder”, Pa [0089]-[0094]; “granulated particles 1… a spherical shape”, Pa [0095]) and with the spray drying being carried out such that the solvent completely transitions into a gas phase (“Around the rotary plate 11, the hot air 23 flows, and therefore, the solvent 13 in the small liquid droplets 24 is heated by the hot air 23 and thus vaporized.”, Pa [0094]), 
wherein the binder acts as an adhesion agent between the substrate particles and holds the substrate particles together in a spherical structure having a continuously curved outer surface defined by the binder and the substrate particles and wherein the binder and the substrate particles are homogenously distributed throughout the spherical molding compound (“Each of the granulated particles 1 includes a plurality of 

Nakamura teach that the spherical molding compound particles have a sphericity (Pa [0095]) but does not specifically teach that each of the spherical molding compound particles has a minimum dimension Amin and a maximum dimension Amax and for at least 80% of the spherical molding compound particles:  0.6≤Amin/Amax≤1. However, Nakamura further teaches that by increasing the sphericity of the granulated particles 1 while keeping the content of the binder 3 low, both improvement of the flow rate and improvement of the bulk density, which were difficult in the related art, are achieved, as a result, the granulated particles 1 capable of producing a sintered body having favorable surface roughness and dimensional accuracy, and also having high mechanical strength are obtained (Pa [0097]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to select Amin/Amax around 1 so as to increase the sphericity of the molding compound particles for the purpose of achieving both improvement of the flow rate and improvement of the bulk density.


In the same field of endeavor, process for producing refractory powder containing an organic binder, Benjamin teaches that the process comprises mixing the organic binder with powder, milling the mixture with a liquid milling medium, and removing the milling medium by evaporating and forming a refractory powder (Co 1 li 66 – Co 2 li 11). Benjamin further teaches that for removing the milling medium spray drying is carried out using commercially available spray drying equipment, the inlet and outlet air temperatures should be maintained below about 370° C. and 190° C., respectively, to prevent substantial oxidation or decarburization of the slurry constituents (Co 4 li 38-42), and when organic solvents are used as the milling fluid, spray drying temperatures are dependent on the volatility of the solvent (Co 4 li 54-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nakamura with the teachings of Benjamin so that the one would carry out spray drying at a temperature such that the inlet and outlet air temperatures should be maintained below about 370° C. and 190° C., respectively, and above boiling temperature of the solvent for temperature in order to remove the solvent but prevent substantial oxidation or decarburization of metal particles and the binder. Since the boiling point of ethyl alcohol (the solvent in Nakamura) is 78.24 ° C (See “Ethanol” on Wikipedia), and the glass transition temperature of polyamide (the thermoplastic polymer in Nakamura) is 145° C (see Applicant’s arguments, see Amendments page 9 filed 05/11/2021), the temperature In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) (See MPEP 2144.05 (I)).

With respect to claim 2, since Nakamura as applied to claim 1 above teaches the plasticizer (“higher fatty acid esters”) as a part of the binder (Pa [0071]), and further teaches that the solvent 13 is a medium which dissolves the binder 3 (Pa [0090]) so as to form a solution, one would appreciate that the plasticizer (“higher fatty acid esters”) is molecularly dissolved in the solution such that the components of a solution are dispersed on a molecular scale.

With respect to claim 3, Nakamura as applied to claim 1 above further teaches that the binder further comprises a mold lubricant (“silicone-based lubricants”, Pa [0071]).

With respect to claim 4, Nakamura as applied to claim 1 above further teaches that the thermoplastic polymer (“polyamide”, Pa [0071]) is polycondensates.

With respect to claim 6, Nakamura as applied to claim 1 above further teaches that the average particle diameter (the particle diameter at a cumulative percentage of 50% in a cumulative particle size distribution on a mass basis) of the substrate particles (“the metal particles 2”) is preferably 2 μm or more and 20 μm or less for the purpose of obtaining a sintered body of high quality having high dimensional accuracy and high mechanical strength (Pa [0057]). Even if Nakamura is silent that a maximum dimension Bmax of the substrate particles each is 1μm≤Bmax≤50 μm that applies to at least 80% of the substrate particles, the one before the effective filing date of the invention would consider the invention to be obvious because the range of the particle size of the substrate particles taught by Nakamura overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited range including the instantly claimed range from the range recited in the prior art reference for the purpose of obtaining a sintered body of high quality having high dimensional accuracy and high mechanical strength. In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) (See MPEP 2144.05 (I)).

With respect to claim 7, Nakamura as applied to claim 1 above further teaches that the average particle diameter (the particle diameter at a cumulative percentage of 50% in a cumulative particle size distribution on a mass basis) of the molding compound particles (“the granulated particles 1”) is preferably 30 μm or more and 60 μm or less, and when the average particle diameter is less than the above lower limit, depending on the constituent material of the metal particles 2, the granulated particles 1 are likely to be stirred up when being irradiated with an energy beam, and therefore, it becomes difficult to form a sintered body, on the other hand, when the average particle diameter exceeds the above upper limit, the size of spaces between the granulated particles 1 is increased, and therefore, there is a fear that air bubbles are formed in the produced sintered body depending on the shape of the particles 1 or the like (Pa [0077]). Even if Nakamura is silent that the molding compound particles have 0.005 mm≤Amax≤0.3 mm, that applies to at least 80% of the molding compound particles, the one before the effective filing date of the invention would consider the invention to be obvious because the range of the particle size of the molding compound particles taught by Nakamura overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited range including the instantly claimed range from the range recited in the prior art reference for the purpose of easily forming a sintered body and preventing air bubbles from being formed in the sintered body. In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) (See MPEP 2144.05 (I)).

With respect to claim 10, Nakamura as applied to claim 1 above further teaches that the substrate particles consist of one or more of the substances: precious metal, hard metal, non-ferrous metal, iron, their alloys and/or compounds, superalloys and steel or comprise one or more of these substances or metals, alloys or compounds (“any of iron, an iron alloy, nickel, a nickel alloy, cobalt, and a cobalt alloy”, Pa [0014]).

With respect to claim 11, Nakamura as applied to claim 1 above further teaches that the metallic substrate particles (“2”) are first introduced into the solvent comprising the binder (“In the second vessel 12, metal particles 2, a binder 3, and a solvent 13 for dissolving the binder 3 are placed.”, Pa [0090]) and this suspension is then atomized in a spray system (“a spray drying device 5”) with a partial or complete evaporation of the solvent (“From the ejection port 16, liquid droplets 17 of a slurry composed of the metal particles 2 and the binder solution (the binder 3 and the solvent 13) are dropped.”, Pa [0092]; “The gravitational force acts on the liquid droplets 17 ejected from the ejection port 16… When the liquid droplet 17 hits the rotary plate 11, it breaks up into small liquid droplets 24. The small liquid droplets 24 fly in the air. Around the rotary plate 11, the hot air 23 flows, and therefore, the solvent 13 in the small liquid droplets 24 is heated by the hot air 23 and thus vaporized.”, Pa [0094]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2018/0147627) in view of Benjamin et al. (US 4,397,889) as applied to claim 1 above, and further in view of Bartmann et al. (US 4,904,718) (All of record).

With respect to claim 5, Nakamura as applied to claim 1 above teaches adding the plasticizer such as higher fatty acid esters (Pa [0071]), but does not specifically teach an ester of a hydroxybenzoic acid including a p-hydroxybenzoic acid fatty alcohol ester having a length of a carbon chain of fatty alcohol in a range C12 - C26.
In the same field of endeavor, thermoplastic molding compounds, Bartmann teaches that the thermoplastic molding compounds having high cold impact strength comprise a polyamide and a plasticizer (Co 1 li 67- Co 2 li 3), and plasticizers which are suitable for polyamides are, for example, esters of p-hydroxybenzoic acid with 2-12 carbon atoms in the alcohol component (Co 2 li 26-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nakamura with the teachings of Bartmann so that the one would use esters of p-hydroxybenzoic acid with 2-12 carbon atoms as the higher fatty acid esters (or substitute the esters of p-hydroxybenzoic acid with 2-12 carbon atoms for the higher fatty acid esters), since it has been held that Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.). The one before the effective filing date of the invention would consider the invention to be obvious because the range of the carbon atoms taught by Bartmann overlaps the prima facie case of obviousness. See MPEP 2144.05 (I)).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2018/0147627) in view of Benjamin et al. (US 4,397,889) as applied to claim 11 above, and further in view of Elliott (US 2003/0161751) (All of record).

With respect to claim 12, Nakamura as applied to claim 11 above teaches that in the second vessel 12, metal particles 2, a binder 3, and a solvent 13 for dissolving the binder 3 are placed (Pa [0090]), but is silent to the temperature during the introduction of the metallic substrate particles.
In the same field of endeavor, composite material containing metals, Elliott teaches that the mixture of tungsten and bronze powders with the organic binder and any other additional components is introduced into a compounder and compounded at elevated temperature, the temperature of the compounder is preferably less than the melting point of the binder, but high enough to allow the binder to soften, thereby allowing the binder and powders to be mixed, for example 55-65° C (Pa [0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the mixture in the second vessel at elevated temperature from 55 to 65 ° C for the purpose of allowing the binder and powders to be mixed. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2018/0147627) in view of Benjamin et al. (US 4,397,889) as applied to claim 1 above, and further in view of Skala et al. (US 2009/0038797) and Kanazawa (US 7,803,298) (All of record).

With respect to claim 14, Nakamura as applied to claim 1 above teaches that the solvent 13 in the small liquid droplets 24 is heated by the hot air 23 and thus vaporized (Pa [0094]), but does not specifically teach that the spherical agglomerates are sprayed into a liquid in which the binder is insoluble after the step of spray drying the suspension, wherein the liquid cools the spherical agglomerates.
Skala relates to methods to make a proppant and teaches cooling the spheres after blowing and evaporating the solvent ("The suspension or dispersion is blown into spheres using a coaxial blowing nozzle, and the spheres are heated to evaporate the solvent and further heated or cooled to harden the spheres.", Pa [0331]).
Kanazawa relates to a method for preparing a molding material, and teaches quenching powder by water ("The cooling may be carried out gradually by standing to cool, or quenching may be carried out by water cooling or the like.", Co 24 li 34-36). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Skala and Kanazawa so that the one would cool the granulated particles by quenching them by water after evaporating the solvent during the spray draying in order to harden the granulated particles.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2018/0147627) in view of Benjamin et al. (US 4,397,889) as applied to claim 1 above, and further in view of Dijkstra et al. (“Guidelines for rheological characterization of polyamide melts”, Pure Appl. Chem., Vol. 81, No. 2, pp. 339–349, 2009) (All of record). 

With respect to claim 15, Nakamura as applied to claim 1 above teaches using polyamide as the binder polymer, but is silent to a melt viscosity at a temperature that is at least 100°C above a temperature Ts, with the temperature Ts being a glass transition temperature or a crystallite melting temperature of the binder and with a speed drop.
Dijkstra relates to rheological characterization of polyamide melts and teaches that Figs. 1-5 show that viscosities of melt polyamide (“a medium-molecular-weight commercial grade of PA6 from Bayer Polymers (now Lanxess)”, sample preparation in pg 341) at different condition are within the claimed range of melt viscosity at 240 or 260 ˚C which is at least 10˚C above the glass transition temperature of polyamide which is 145 ˚C.
Even if Dijkstra is silent to a speed drop, one would have found it obvious to select any commercial grade polyamide in Dijkstra in order to use it as the binder in Nakamura’s method, since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YUNJU KIM/Examiner, Art Unit 1742